Title: To George Washington from Philippe-André-Joseph de Létombe, 24 December 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                        
                            Monsieur,
                            Boston 24. decembre 1782. Le vent étant fait et très favorable. à 3 heures 1/2
                        
                        Jai l’honneur d’informer votre Excellence que l’heure vient de mettre à la Voile.
                        Monsieur Le Baron de Viomenil et Monsieur Le Marquis de Vaudreuil m’ont chargé de les rappeller
                            particulierement au souvenir de votre Excellence et de Vous présenter, Monsieur, Leurs obéissances et Leurs Compliments. Je suis infiniment flatté, Monsieur, de trouver cette occasion de Vous offrir Les hommages les Sentiments et
                            le Respect avec Les quels je Suis, Monsieur, de Votre Excellence Le très humble et très obéissant Serviteur
                        
                            deletombe
                        
                        
                            P.S. Monsieur le Mis de Vaudreuil demande Les  votre Excellence  le Paquet ci-inclus.
                        

                    